Exhibit 16.1 March 26, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated March 28, 2013, of Akorn, Inc. and are in agreement with the statements contained in Item 4.01(a) paragraphs one through six and the first sentence of Item 4.01(b). We have no basis to agree or disagree with other statements of the registrant contained therein. Regarding the registrant's statement concerning the lack of internal control to prepare financial statements, included in the fourth paragraph on Item 4.01(a), we had considered such matter in determining the nature, timing and extent of procedures performed in our audit of the registrant's 2012 financial statements. /s/ Ernst & Young LLP
